Citation Nr: 1100283	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-27 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial increased rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from February 1969 to 
February 1971 and from March 1979 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO granted a claim for service connection 
for PTSD with an evaluation of 10 percent (effective November 30, 
2007).  In May 2009, the RO increased the initial rating to 
30 percent.  

The RO denied a total disability rating for individual 
unemployability (TDIU) in July 2009 and the Veteran did not file 
a notice of disagreement.  Further discussion of that issue is 
not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  

In November 2010, the Veteran testified before the undersigned at 
a Board hearing.  A copy of the transcript has been associated 
with the file.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: impairment of short- and 
long-term memory; impaired judgment; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria have been met for an initial disability rating at 
50 percent for PTSD, but no more.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition should 
be emphasized.  38 C.F.R. § 4.1 (2010).  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2010).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating is 
to be assigned.  38 C.F.R. § 4.7(2010).  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 
111 (2008), the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.  

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411 (2010).  A 
30 percent disability rating is assigned when a veteran's PTSD 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, DC 9411.  

During the Veteran's appeal, he was assigned Global Assessment of 
Functioning (GAF) scores at his VA examinations and during his 
private treatment.  It is noted that a GAF score between 41 and 
50 is assigned for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score between 51 and 60 
is assigned when an individual presents either moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  

A GAF score between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and mild 
insomnia); or some difficulty in social, occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating criteria 
for evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the criteria 
listed in the general rating formula.  Sellers v. Principi, 
372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  The Court has recognized that a 
Global Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, 
the Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

The Veteran asserted that his PTSD warranted an increased rating 
higher than 30 percent.  In his June 2008 notice of disagreement, 
the Veteran stated he tried to give more information at a recent 
VA examination, but the examiner was not interested in hearing 
it.  He stated he had "rage episodes" where he hurt himself.  
He said he isolated himself from others and occasionally binged 
on alcohol.  He had bad dreams, strained family relationships and 
depressive episodes.  

In a May 2009 statement, the Veteran's employer (a manufacturing 
company) said the Veteran had worked with the company since 
August 2001.  He tended to not handle stress very well.  The 
employer described "erratic behavior" which included battering 
himself with PVC pipe.  "One moment he is a happy employee, and 
without notice, the next moment he is disgruntled and 
aggressive."  He had been sanctioned for insubordination to 
superiors and for coming close to injuring others.  The employer 
stated that his anger issues were obvious.  The Veteran said he 
was receiving counseling for this problem, but the employer 
informed him that continuing his pattern of behavior could result 
in his termination.  

At the November 2010 Board hearing, the Veteran said he did not 
trust others.  (Transcript, p 6.)  He had anger and anxiety 
issues.  Id.  He disliked crowds and had trouble controlling his 
emotions.  Id.  He had only one friend, a neighbor.  (Transcript, 
p 7.)  The Veteran stated he was not currently employed and had 
not been since October 2008.  (Transcript, p 9.)  He described 
losing his temper at work and acting out.  (Transcript, p 10.)  

The Veteran said he had been violent toward others; he pushed 
another employee at work.  (Transcript, p 13.)  He did not attend 
social events because he would get nervous when around a lot of 
people.  (Transcript, p 14-16.)  He described suicidal thoughts.  
(Transcript, p 20.)  The Veteran's wife described him as being 
depressed and very angry all the time.  (Transcript, p 22.)  He 
had no friends.  Id.  She said he was forgetful and acknowledged 
his suicidal thoughts.  (Transcript, p 24.)  The Veteran's 
representative questioned the qualifications of the October 2009 
VA examiner, a psychologist.  (Transcript, p 29.)  

The evidence of record shows the Veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, Dr. Sullivan, the Veteran's treating 
psychologist from April 2003 to August 2007, stated in a 
treatment summary that the Veteran had an abnormal recent and 
remote memory and poor judgment.  The October 2009 and March 2008 
VA examination reports, as well as other records, show the 
Veteran has disturbances of motivation and mood (namely due to 
anger problems) and difficulty in establishing and maintaining 
effective work and social relationships.  This warrants an award 
to a 50 percent rating, even though several other symptoms in the 
50 percent range were not shown.  

Symptoms consistent with a 70 percent rating for PTSD were not 
typically exhibited by the Veteran.  Although some records show 
the Veteran has impaired impulse control, as well as difficulty 
in adapting to stressful circumstances, the Board does not find 
that this rating more closely approximates the Veteran's PTSD 
disability picture.  

For example, while the October 2009 VA examination report showed 
the Veteran pushed his wife and hit his dog, and other records 
have shown that he does not cope well, suicidal ideation was 
ruled out at both VA examinations and by Dr. Sullivan in her 
treatment summary, and there is no showing of the following: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; neglect of personal appearance and hygiene; and 
inability to establish and maintain effective relationships.  As 
such, the Board concludes that the symptoms caused by the 
Veteran's PTSD are best captured by a 50 percent rating.

Similarly, the symptoms that typify a 100 percent rating were not 
found as it has not been shown that the Veteran has total 
occupational and social impairment.  As for example he lives with 
his wife.  As a result, an increased rating above 50 percent is 
not warranted.  

The Veteran's GAF scores on record range from 45 through 65, 
although for the time period on appeal the scores hovered at 60.  
These scores bolster the Board's conclusion that a 50 percent 
rating is appropriate.  These scores supplement but do not 
replace the criteria listed in the rating formula.  Sellers, 
372 F.3d at 1326-27 (Fed. Cir. 2004); Mauerhan, 16 Vet. App. at 
442.  

In response to the Veteran's representative's apparent challenge 
to the October 2009 VA examiner's qualifications, the Board's 
determination is based on all evidence of record, including the 
private clinicians, not just the most recent VA examination 
report.  The Representative cited to a Fast Letter at the 
hearing.  (Transcript, p 29.)  As provided by 38 C.F.R. § 19.5 
(2010), the Board, in its consideration of appeals, "is bound by 
applicable statutes, regulations of the Department of Veterans 
Affairs, and precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  The Board is not bound by 
Department manuals, circulars, or similar administrative 
issues."  See also 38 U.S.C. § 7104(c) (2010).  The Board finds 
without merit the contention that the examiner was trying to show 
that the Veteran's symptoms were related to a disability other 
than PTSD.  He has service-connected PTSD and is being rated on 
the manifestations of that disability.  The examination was 
adequate.  The VA examiner personally interviewed and examined 
the Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria.  

The Board has considered whether the Veteran is entitled to 
staged ratings.  Fenderson, 12 Vet. App. at 126.  The Veteran's 
service-connected PTSD has not shown to be more than 50 percent 
disabling during the appeal period.  He is not entitled to a 
staged rating.  

Also, the Board finds that the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate and no further analysis is necessary.  Thun, 22 Vet. 
App. at 115.  

As such, a 50 percent rating is granted.

II.  Duties to Notify and to Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Here, however, the Veteran's claim was 
for service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, there 
are no further notice requirements under the law.  With respect 
to the duty to assist, the relevant VA treatment and private 
records have been obtained.  The Veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  The Veteran's 
representative stated all records were received by VA.  
(Transcript, p 21.)  There is no prejudice to the Veteran in 
adjudicating this appeal.  


ORDER

An initial increased rating of 50 percent for service-connected 
PTSD is allowed, subject to the regulations governing the award 
of monetary benefits.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


